i (Ast B:L1- Cu-viLGo-DPK FEB

 
  

APR 16 2021

ad

ARTHUR JOHNSTON

 

 

 

 

  

DEPUTY

| | (
wo the US. ist

. |
Swrhun {) a

SAN
\StV (le Mississimp

Famine Mortah
—VS6—

Grenada Namen's Chace

Notion of vtdey 1
Siw Cause
(Case B.41-Ww_Quiw-DPT-FE2

%

(Jus ty Wsalth Cir CUMS4QMES TL Missed WY

Covey aypratance With “Yoda Vrs Yal\ an

WON haa 5) dis LI Ak | 20 Dv LL five Watating
ty WAH ant Grenada Ms. My (AW umber

\S WO = AC Gy yu Towle ia tawwe Ua

AWY WALK Win Ve d| (4 | { dows Mae (Yon

+ LANt Ge Ay Hey WA Mee) Wa ve +i ih
WFNS Ybor ty quark.

 

lab V1 dete
le [2
